t c memo united_states tax_court james h kelso petitioner v commissioner of internal revenue respondent docket no 19367-07l filed date stan d blyth for petitioner christian a speck for respondent memorandum opinion haines judge the parties submitted this case to the court without trial see rule respondent made the determination to proceed to collect by levy petitioner’s 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar and the years at issue outstanding income_tax liabilities of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner seeks review of respondent’s determination under sec_6330 the parties’ controversy poses the following issues for our consideration whether respondent abused his discretion by rejecting petitioner’s offer to enter into an installment_agreement and whether respondent erred by failing to abate petitioner’s addition_to_tax for under sec_6651 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in california during the years at issue petitioner was self-employed as a periodontist petitioner did not fully pay the tax_liabilities reflected on the returns he filed for the years at issue on date petitioner filed hi sec_2002 return late on date respondent mailed to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing for the unpaid liabilities for and notice petitioner made a timely request for a sec_6330 hearing concerning the notice on date respondent mailed to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing for unpaid liability for notice petitioner made a timely request for a sec_6330 hearing concerning the notice on date respondent’s appeals officer spoke by telephone with petitioner concerning the years at issue during the call petitioner proposed a partial payment installment_agreement of dollar_figure per month to be reviewed every years petitioner provided respondent with a variety of documents concerning petitioner’s medical_condition and financial status to support his proposal for an installment_agreement petitioner’s form 433-a collection information statement for wage earners and self-employed individuals indicated that petitioner had net_income of dollar_figure per month over an 11-month period ending date petitioner’s form sec_1040 u s individual_income_tax_return for and indicated that petitioner’s net_income from schedule c profit or loss from business averaged dollar_figure per month for and dollar_figure per month for respectively on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or that sustained the collection actions for the years at issue in response petitioner filed a timely petition with this court i installment_agreement discussion when a levy is proposed to be made on any property or right to property a taxpayer is entitled to a notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the appeals_office sec_6330 and b d if the taxpayer requests a hearing he may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a determination is then made which takes into consideration those issues the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 petitioner disputes respondent’s rejection of his proposed installment_agreement we review the rejection of the proposed installment_agreement for abuse_of_discretion see 117_tc_183 117_tc_117 respondent’s appeals officer reviewed petitioners’ submitted financial information and determined that an installment_agreement was not appropriate we received as exhibits the financial information presented to respondent and find that the appeals officer could have reasonably concluded that petitioner receives sufficient income to satisfy the tax_liabilities without resorting to a partial payment installment_agreement of dollar_figure per month petitioner’s statement of income for his dental business for indicates that he had an average net profit of dollar_figure per month petitioner’s return indicates that he had an average net profit of dollar_figure per month the medical information petitioner submitted does not indicate that petitioner’s future earning potential would be drastically reduced as a result of his health problems accordingly we conclude that respondent’s refusal to enter into an installment_agreement was not an abuse_of_discretion 2petitioner submitted a document to the court entitled health plan in which petitioner notes that in his doctors recommended that he reduce his work week from to days to allow him time to exercise or attend personal training nevertheless petitioner earned_income in comparable to what he earned in prior years ii sec_6651 addition_to_tax we apply the de novo standard of review to respondent’s determination to not abate the sec_6651 addition_to_tax see 118_tc_22 sec_6651 imposes an addition_to_tax for any failure_to_file a return by its due_date the addition is equal to percent of the amount_required_to_be_shown_as_tax on the return for each month or portion thereof that the return is late up to a maximum of percent see id the addition is imposed on the net amount due calculated by reducing the amount_required_to_be_shown_as_tax on the return by any part of the tax which is paid on or before its due_date see sec_6651 the addition will not apply if it is shown that the failure_to_file a timely return was due to reasonable_cause and not due to willful neglect see sec_6651 see also 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see united_states v boyle supra pincite willful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner admits that he did not file hi sec_2002 return until date this fact satisfies respondent’s burden of production under sec_7491 and establishes petitioner’s liability for the sec_6651 addition_to_tax unless petitioner can establish reasonable_cause for his failure_to_file a timely return see 116_tc_438 petitioner argues that the late filing of hi sec_2002 return was due to reasonable_cause because he was suffering from back injuries and chronic dizziness caused by two automobile accidents in and the court has found reasonable_cause where the taxpayer experiences an illness or incapacity that prevents the taxpayer from filing his or her tax_return see eg harris v commissioner tcmemo_1969_49 reasonable_cause found where the taxpayer’s activities were severely restricted and the taxpayer was in and out of hospitals because of various severe medical ailments including stroke paralysis heart attack bladder trouble and breast cancer on the other hand the court has not found reasonable_cause where the taxpayer does not timely file but is able to continue his or her business affairs despite the illness or incapacity see eg 88_tc_1175 no reasonable_cause found where the taxpayer had a long history of delinquent filing of returns and the taxpayer was actively involved in preparing and executing business-related documents despite illness during years at issue watts v commissioner tcmemo_1999_416 reasonable_cause not found where although the taxpayer’s mother and daughter were both ill and the taxpayer frequently took them to see doctors the taxpayer also performed extensive architectural services in the taxpayer’s business while we do not trivialize the medical problems facing petitioner the record indicates he was able to continue his business and carry on his affairs throughout the years at issue petitioner’s medical problems do not rise to the level necessary to find reasonable_cause for failure to timely file petitioner also contends that he failed to timely file because he lost financial information as a result of the robberies petitioner has submitted evidence of only one robbery in the form of a police report the report indicates that on date petitioner’s car was broken into and two tennis rackets and a watch were stolen the record does not indicate that petitioner’s financial information for was lost in this incident on the basis of the foregoing we hold that petitioner did not have reasonable_cause for his failure to timely file hi sec_2002 3the fact that petitioner had reason to store tennis rackets in his car also seems to indicate that his physical condition was not so dire as to preclude him from timely filing hi sec_2002 return return accordingly we hold that respondent may proceed with the collection action in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
